Citation Nr: 1103915	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-34 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to accrued benefits, based on service connection for 
chronic lymphocytic leukemia (CLL).  


REPRESENTATION

Appellant represented by:	Attorney Harold M. Brody


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 
1968.  He died on September [redacted], 2005.  The Appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2007 from the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to accrued benefits, based 
on service connection for chronic lymphocytic leukemia (CLL).  

In a March 2010 decision, the Board denied entitlement to accrued 
benefits.  The Board notes, however, that the March 2010 Board 
decision must be vacated for the reasons explained below.  The 
claim for entitlement to accrued benefits, based on service 
connection for chronic lymphocytic leukemia (CLL) will be 
considered on a de novo basis by the Board in this decision.  
While there is some indication that the appellant is seeking a 
reconsideration of the March 2010 Board decision, this current 
Board action, with vacatur of the March 2010 Board decision, 
renders any request for reconsideration moot. 


FINDINGS OF FACT

1.  In March 2010, the Board issued a decision as to the issue of 
entitlement to accrued benefits based on service connection for 
chronic lymphocytic leukemia (CLL).

2.  The March 2010 decision failed to address applicable 
Diagnostic Codes pertaining to rating leukemia disorders in its 
denial of accrued benefits, thereby denying the appellant due 
process.

3.  On September [redacted], 2005 the Veteran died.  The death certificate 
shows that the immediate cause of death was sepsis due to or as a 
consequence of gram negative bacteremia/septic shock.  Other 
significant conditions listed were chronic lymphocytic leukemia 
(CLL).  

4.  The appellant, who is the Veteran's widow, filed her claim 
for dependency and indemnity compensation (DIC) in October 2005, 
and a specific claim for accrued benefits based on entitlement to 
retroactive service connection for CLL in July 2006, both within 
one year of the Veteran's death.  

5.  Prior to his death, the Veteran filed service connection for 
leukemia as secondary to Agent Orange exposure on February 20, 
1991.  This is the earliest such claim.

6.  In June 1994 the RO denied service connection for leukemia as 
secondary to Agent Orange exposure.  The Veteran did not appeal 
this decision.

7.  In April 2001, the RO granted service connection for 
Waldenstrom's macroglobulemia (WM) as secondary to Agent Orange 
exposure, under the classification of non-Hodgkin's lymphoma and 
assigned the effective date of service connection to be February 
20, 1991, the date of his claim for entitlement to service 
connection for leukemia.  This effective date was pursuant to the 
Court's decision in Nehmer v. United States Veteran's 
Administration 284 F .3d, 1161 (9th Cir. 2002) and the prior 
adjudications leading to this decision.  

8.  The Veteran did not initiate any appeal of the April 2001 
rating decision nor of a subsequent rating decision of August 
2005, addressing the service connected disability of WM under the 
criteria for lymphoma.  

9.  At the time of his death in September 2005, the Veteran was 
100 percent service connected for WM from November 30, 1998, with 
an initial 30 percent rating for this disease in effect from 
February 20, 1991 to November 30, 1998.
10.  The evidence reflects that the Veteran's service connected 
WM was the same disease as CLL, for which service connection is 
now being alleged for purposes of entitlement to accrued 
benefits.  

11.  At no point during the RO's adjudications of his WM in April 
2001 and August 2005 was there any consideration of the criteria 
governing leukemia in effect from the time of his original 
service connection claim for leukemia on February 20, 1991, up 
until his death, nor were there any other rating decisions rating 
his service connected Waldenstrom's macroglobulemia/chronic 
lymphocytic leukemia (WM/CLL) under the criteria for leukemia in 
effect during the pendency of this claim.

12.  The competent medical evidence of record at the time of the 
Veteran's death indicates that as of March 10, 1998, the Veteran 
was entitled to monetary benefits that were due and unpaid at the 
time of his death, as he was entitled to a 100 percent rating for 
his illness under the criteria for leukemia.


CONCLUSIONS OF LAW

1.  The March 2010 Board decision addressing the issue of 
entitlement to accrued benefits, based on service connection for 
CLL is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2009).

2.  Entitlement to an increased disability rating for CLL, for 
the purposes of accrued benefits, is warranted as of March 10, 
1998, when he was shown to be entitled to a 100 percent rating 
under the criteria for leukemia. 38 U.S.C.A. §§ 1155, 5121 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1000, 4.117, Diagnostic Code 
7703 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the Board's 
findings and conclusions and the reasons or bases for those 
findings and conclusions, on all material issues of fact and law 
presented on the record.  38 U.S.C.A. § 7104.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).  

The Board notes that the appellant was denied due process of law 
in the Board's March 2010 decision as to the issue of entitlement 
to accrued benefits.  Specifically the Board erroneously failed 
to consider the potential applicability of the Diagnostic Codes 
pertaining to leukemia when evaluating the Veteran's WM/CLL for 
the purpose of entitlement to accrued benefits, despite the 
evidence showing that the disease fit into the category of either 
leukemia or a lymphoma.  The Board also finds that the March 2010 
decision contained errors when it referred to the effective date 
that the 100 percent rating for WM was November 30, 2008 in the 
findings of fact (page 3.) and January 30, 1998 (page 11).  The 
correct date is shown to be November 30, 1998.  Therefore, the 
Board will vacate the March 2010 Board decision.  

The merits of this case are addressed on a de novo basis in the 
next section.  

II.  Duty to Notify and Assist

As an initial matter, the Board acknowledges that the Veterans 
Claims Assistance Act of 2000 (VCAA) is generally applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final as 
of that date. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  However, with respect to the appellant's 
claim for accrued benefits, for reasons expressed below, the 
Board finds that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various provisions 
of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying facts 
or development of the facts, is dispositive of the matter. The 
Board finds that such is the case as to the issue here on appeal.

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively present 
[such as VA treatment records] in the Veteran's claims file when 
he died. See 38 U.S.C.A. § 5121(a); see also Ralston v. West, 13 
Vet. App. 108, 113 (1999).

The outcome of the appellant's accrued-benefits claim hinges on 
the application of the law to evidence, which was in the file at 
the time of the Veteran's death. Generally in such cases, because 
there is no additional evidence that may be added to the file, no 
evidentiary development is necessary and no notice of same need 
be provided to the appellant.  Notwithstanding this fact, the 
Board notes that in this matter, additional evidence in the form 
of medical opinions to better clarify the proper diagnosis of the 
Veteran's terminal disease, were obtained after the Veteran's 
September 2005 death.  The appellant was also provided with a 
letter in July 2006 telling her of what was evidence needed to 
prevail on her claim for accrued benefits based on a claim for 
CLL.  Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no useful 
purpose.  Therefore, she will not be prejudiced as a result of 
the Board proceeding to the merits of her claims.

II. Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits to 
which a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at the date of 
death and due and unpaid for a period not to exceed two years."  
See 38 U.S.C.A. § 5121; 38 C.F.R. 3.1000(a).  Accrued benefits 
may be paid upon the death of a Veteran to his or her spouse.  38 
C.F.R. § 3.1000(a)(1)(i).  The entitlement of the accrued 
benefits claimant is derived from the Veteran's entitlement, and 
the accrued benefits claimant cannot be entitled to a greater 
benefit than the Veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 to 
eliminate the two-year restriction on the payment of accrued 
benefits.  The revision to the statute, however, applies only to 
deaths occurring on or after the date of enactment, which was 
December 16, 2003.  See the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Because 
the Veteran's death occurred in September 2005, the Appellant's 
claim must be considered under the version of 38 U.S.C.A. § 
5121(a) currently in effect, which eliminates the two-year 
restriction on the payment of accrued benefits.

Applications for accrued benefits must be filed within one year 
after the date of death.  38 C.F.R. § 3.1000 (c).  A claim for 
death pension, compensation, or dependency and indemnity 
compensation (DIC) by a surviving spouse is deemed to include a 
claim for any accrued benefits.  38 C.F.R. § 3.152(b).

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a Veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service. 38 U.S.C.A. § 1116(f).  
Moreover, it is provided that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, with an exception not applicable 
to this case. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include CLL. 38 C.F.R. § 3.309(e).

Pertinent to the question of entitlement to service connection 
for CLL for the purpose of entitlement to retroactive accrued 
benefits is the history regarding effective dates pertaining to 
diseases recognized as entitled to service connection presumptive 
to herbicide exposure, including CLL.  Following a 2002 decision 
of the United States Court of Appeals for the Ninth Circuit 
(Ninth Circuit), VA established regulations pertaining to 
effective dates for service connection for disease based on 
herbicide exposure.  Nehmer v. United States Veterans 
Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  
Effective date rules for awards under the Nehmer Court Orders, to 
include claims for DIC benefits, have been promulgated at 38 
C.F.R. § 3.816.  See id.; see also Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 
2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order 
in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH 
(N.D. Cal. Dec. 12, 2000).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined 
to include a surviving spouse, child, or parent of a deceased 
Vietnam Veteran who died from a covered herbicide disease.  CLL 
was added to the list of covered herbicide diseases in October 
2003, and an April 2006 decision of the United States Court for 
the Northern District of California held that the provisions of 
the Nehmer class action suit also applied to disability or death 
claims based on CLL, thus entitling those who met the eligibility 
requirements to claim retroactive benefits.  See 68 Fed. Reg. 
59540-59542 (October 16, 2003); see also Nehmer v. United States 
Veterans Admin., No. CV-86-6160 (TEH).

The Appellant alleges that she is entitled to accrued benefits 
based on the Veteran's retroactive entitlement to service 
connection for chronic lymphocytic leukemia (CLL) as secondary to 
Agent Orange exposure at the time of his death.  She further 
contends via her attorney that the RO was incorrect in denying 
entitlement to accrued benefits when it stated that there was no 
evidence of a claim for entitlement to service-connection for 
CLL, or a diagnosis of CLL prior to the Veteran's death.  

At the time of his death, the Veteran was service connected for 
Waldenstrom's Macroglobulenemia (WL), rated at 100 percent 
disabling under the Diagnostic Code for non-Hodgkin's lymphoma, 
which is also among the presumptive diseases subject to service 
connection for Agent Orange exposure.  See 38 C.F.R. § 3.309 (e).  
Leukemia was listed among the non service connected disabilities 
in the ratings prior to his death.  

The appellant contends that the Veteran was also entitled to 
service connection for CLL prior to his death and had an 
outstanding claim for this pending at the time of his death.  The 
question in this matter concerns whether at the time of his 
death, the Veteran was also entitled to outstanding benefits 
based on retroactive entitlement to service connection for CLL.  

The procedural history regarding the matter is as follows.  On 
September [redacted], 2005 the Veteran died.  The death certificate shows 
that the immediate cause of death was sepsis due to or as a 
consequence of gram negative bacteremia/septic shock.  Other 
significant conditions listed were CLL.  

On October 18, 2005, the Appellant filed a DIC claim for cause of 
the Veteran's death.  This claim was granted by the RO in a 
November 2005 rating decision which determined that the evidence 
showed that the Veteran was properly service-connected for WM, 
and noted the findings from the death certificate, which included 
CLL as a significant condition. 

In July 2006 the RO sent the Appellant a letter advising her of 
an April 2006 decision of the U.S. District Court for the 
Northern District of California in Nehmer v. Department of 
Veterans Affairs, No. C-86-6160 (TEH) which held that the 
provisions of the Nehmer class action suit applied to disability 
or death claims based on chronic lymphocytic leukemia (CLL), thus 
entitling those who met the eligibility requirements to claim 
retroactive benefits.  The eligibility requirements included the 
following: (1) The Veteran had a diagnosis of CLL; (2) the 
Veteran had service on the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and (3) 
the Veteran had a claim that was filed or denied for disability 
or death benefits due to CLL between September 25, 1985, and 
October 16, 2003.

Following receipt of this letter, the Appellant filed her claim 
for accrued retroactive benefits for CLL in July 2006.  This 
claim was denied by the RO in August 2007. The Appellant appealed 
this decision.

The factual history leading to this appealed claim is as follows.  
The Veteran is shown to have served in Vietnam during the Vietnam 
War, with awards that included the Combat Infantry Badge, 
Republic of Vietnam Campaign Medal and Vietnam Service Medal.  
His exposure to Agent Orange has been conceded by VA, and this is 
not in dispute.  

On February 20, 1991 the Veteran filed a claim for service 
connection for leukemia as secondary to Agent Orange exposure.  
This is the first time he raised such a claim.  At the time he 
filed this claim, VA treatment records revealed that in January 
1991 he was seen for symptoms that included swelling in his neck, 
axilla, and groin, along with night sweats, and fluctuating 
weight.  He also had symptoms of intermittent headaches and 
easier fatigability on exertion.  Clinical evidence showed 
multiple matted lymph nodes.  Blood testing and chest X-ray were 
done and the diagnosis on discharge was CLL.  This diagnosis was 
based on clinical findings as well as results from the blood 
tests, which showed a high white blood count of 19.5,000, with 80 
lymphocytes and 3 monocytes.  He was deemed to have no need for 
treatment at this time.  Further blood test done between January 
1991 and February 1991 repeatedly showed abnormal findings of 
high white counts (ranging between the 19.5K finding shown above 
and 15.3K), low red blood count (between 4.0 and 4.4), low HgB 
(between 11.9 and 12.6) and high lymph. Records through April 
1991 showed he was clinically stable, with ongoing observation.  
Bone biopsies from specimens taken in February 1991 and in April 
1992 were diagnosed as showing findings consistent with WM.  

A May 1991 RO rating decision is noted to have deferred 
consideration of the Veteran's Agent Orange claim, to include 
leukemia, pending further legislative change.

Subsequent VA records from August 1992 to September 1993 confirm 
that the Veteran was diagnosed with WM by hematology-oncology.  
He was eventually treated with chemotherapy with a July 1993 note 
reporting a history of treatment with Chlorambucil (a 
chemotherapy agent) and Prednisone every two weeks starting July 
16, 1991 to March 1992.  Thereafter he was stable until June 22, 
1993, when he showed symptoms of headaches.  Plans included 
continuing this form of chemotherapy.  Other records confirm that 
he was off treatment and stable after stopping his chemotherapy 
in April 1992, with an August 1992 record showing that he was 
feeling good, had a stable weight and no fever or nightsweats.  A 
January 1993 note revealed he was still off medications and had 
no visual complaints, headaches, shortness of breath or heart 
palpitations. In March 1993 he was again asymptomatic, except for 
headaches that lasted one weekend and had resolved. His WM was 
deemed stable and asymptomatic. White blood counts were in the 
5000-6000 range in January and April 1993.  He became symptomatic 
in June 1993 with headaches about twice a day and a dry cough for 
a month.  He denied having a runny nose, chest pain, shortness of 
breath or blurred vision.  His WM was deemed symptomatic and 
plans were made to restart therapy.  By August 1993 he was again 
on the Chlorambucil and Prednisone regimen.  He still had 
occasional headaches. In September 1993 he was deemed to be 
tolerating chemotherapy well and was clinically stable.  He was 
deemed to be having a good response to chemo noted by decreases 
in his M-Peak.  His white blood count was 5500.  In May 1994 he 
was noted to still be on the same chemotherapy regimen, and was 
doing well otherwise.  Plans included continuing this treatment 
for two weeks for one more cycle.  Examination was remarkable 
only for shotty cervical nodes of the neck.  His diagnosis 
continued to be noted to be WM.

In June 1994 the RO denied service connection for leukemia based 
on Agent Orange exposure, because presumption of service 
connection was deemed not warranted for this condition which was 
not on the list of diseases presumptive to such exposure.  He did 
not appeal this denial.    

The records subsequent to May 1994 to 1998 continued to note a 
history of WM. In August 1995 and again in November 1995, the 
Veteran was noted to have had no treatment for WM since May 1994 
and he had not such complaints.  He only had a few headaches, but 
no new lymph node problems, fevers, night sweats, bleeding or 
shortness of breath.  His WM was assessed as stable.  In July 
1996 the disease was relatively stable and he was taken off 
chemotherapy for about two years.  The disease continued to be 
recognized as WM and it was reported to be stable without 
treatment throughout 1996, with an October 1996 record noting no 
complaints or  fever and a finding that he was eating relatively 
well.  The neck showed 1-2 centimeter nodes that were unchanged.  
In January 1997, he was noted to have been doing well since 
having no chemotherapy since May 1994.  The only complaint was of 
occasional itching.  Examination was remarkable only for 
extensive adenopathy of the neck.  His heart and chest were 
unremarkable.  He was assessed with WM stable.  In April 1997 he 
again had no complaints, with no fever or nausea/vomiting.  He 
did have some weight loss but attributed this to not eating 
regularly rather than illness.  The impression was WM, stable.  
In October 1997 he was seen with a persistent cough present for 
two months.  However there was no sputum or shortness of breath.  
He also denied having dysuria, fatigue or neurological 
complaints.  Physical examination revealed normal heart and lungs 
with nonfocal neurological examination.  He was assessed as 
asymptomatic.  

The Veteran was treated for active WM again in 1998 by oncology, 
with WM diagnosed in notes documenting oncology/chemotherapy 
treatment between March 1998 and November 1998.  On March 10, 
1998, he was seen for complaints that included dry hacking cough, 
and a history of dysuria that did not resolve after treatment in 
February.  He was last seen for his WM in October 1997.  
Examination was noteworthy for marked adenopathy, and chest X-ray 
showed peribronchial interstitial infiltrates.  He was assessed 
with progressive WM and progressing anemia.  The same date he was 
put back on a chemotherapy regimen of Chlorambucil and Prednisone 
(C&P).  He continued to have this type of chemotherapy treatment 
for his condition through August 1998, and was noted to be 
responding to treatment.  In August 1998, however, he was noted 
to have lung findings of crackles in the left and right base 
after seven cycles of C&P.  He was assessed with WM and chronic 
lung process, and plans included holding this type of 
chemotherapy, and changing the modes of therapy soon.  A 
September 1998 treatment record for WM and chronic lung process 
noted the Veteran to report persistent night sweats, mild 
shortness of breath on exertion, cough, persistent dysuria and 
prostrate symptoms.  He had some cervical nodes.  He was assessed 
with WM and upper respiratory infection.  In September 1998 he 
was seen at a pulmonary clinic and plans were made to restart his 
chemotherapy after his lung issue had settled.  By December 1998 
he was noted to have recently been admitted for chemotherapy that 
was changed to Cladribine.  

Throughout the course of time between when he was initially 
diagnosed with WM in January 1991 and up to his chemotherapy 
treatment and changes of treatment in 1998, the Veteran's 
laboratory findings repeatedly showed abnormal blood serology 
findings including persistently low Gamma Globulin (GG), low 
immunoglobulin G (IGG) and high immunoglobulin M (IGM).  

A December 1998 note reflects that he had been diagnosed with WM 
in 1991, status post multiple chemotherapy treatments, with 
resurgence of the disease most recently in 1998.  Also in 
December 1998, the Veteran was reported to have been admitted 
with a diagnosis of leukemia. The Veteran indicated that he 
thought that Agent Orange could have caused this condition.  

A March 1999 letter from a VA physician stated that the Veteran 
was being treated by the VA medical facility with diagnoses of WM 
and Agent Orange exposure.  This physician noted that this is a 
plasma cell disorder in the same spectrum as multiple myeloma, 
which is on the list of diseases presumptive to Agent Orange 
exposure.  A September 1999 bone marrow biopsy continued to show 
findings consistent with WM.  

The Veteran filed a claim for entitlement to service connection 
for multiple myeloma in June 1999, noting that he had been 
diagnosed with WM as a result of exposure to Agent Orange.

A special VA Oncology opinion was obtained in October 2000.  The 
opinion stated that the current medical literature considers WM 
to be a form of non-Hodgkin's lymphoma (NHL).  Therefore, if the 
Veteran was in Vietnam and currently was diagnosed with WM, then 
such should be considered a presumptive disability.  The 
oncologist noted that there is a similarity to multiple myeloma, 
the gamopathy (immunoglobulines involved) and clinical pictures 
were different.  The oncologist further noted that at this time 
CLL was not a recognized presumptive disease to herbicide 
exposure.  CLL and some malignant lymphomas can be 
indistinguishable histiologically.  There were a great variety of 
types, and they had to rely on the hematologist's opinion on 
whether the diagnosis was CLL or maybe NHL.  If reconciliation of 
the diagnosis was at issue, the oncologist suggested sending the 
claims file to the Advisory Review staff for an opinion.  

VA treatment records from 2000 to 2001 reflect an ongoing 
diagnosis of WM, shown to be active.  A January 2001 note 
revealed that the Veteran had been treated for WM which is a 
condition classified under NHL by the VA Medical Center.  It was 
noted that the Veteran was diagnosed in 1991, with the initial 
impression of CLL changed immediately when further evaluation was 
made.  Therefore the original diagnosis was WM.  Some other 
experts were noted to classify WM under plasma cell dyscrasias 
with multiple myeloma.  Therefore under either classification, he 
would be service connected.  

In an April 2001 rating, service connection was granted for WM as 
secondary to Agent Orange exposure.  The rationale for the rating 
was that the initial impression of CLL was changed when further 
evaluation was made and that the condition of WM is a condition 
classified under NHL by the VA Medical Center.  Leukemia 
continued to be listed among the nonservice-connected disorders.  
The effective date of service connection was February 20, 1991, 
the date of his original claim filed alleging entitlement to 
service connection for leukemia as secondary to Agent Orange 
exposure.  The initial rating was assigned at 30 percent as of 
February 20, 1991, and was increased to 100 percent effective 
November 30, 1998.  The Veteran did not appeal this decision.

Records from 2001 to 2005 reveal ongoing treatment for active WM, 
with treatment that included repeated chemotherapy and blood 
transfusions.  He continued to be in receipt of a 100 percent 
rating during this time period.  
Records from 2005 reveal that in March 2005, the Veteran was 
admitted for symptomatic anemia with complaints that included 
fatigue and shortness of breath.  His history included that of WM 
diagnosed in 1991 with multiple rounds of chemotherapy, last done 
in December 2004 with symptomatic anemia.  He had prior 
complaints in February 2005 and was administered a blood 
transfusion and sent home.  He was transfused again this 
admission (March 2005) and sent home.  He continued to carry a 
diagnosis of WM in the problem list.  He was seen again in May 
2005 with similar symptoms of fatigue and weakness and again 
received blood.  However the pertinent diagnosis on his problem 
list was now WM with features of CLL.  A June 2005 bone marrow 
biopsy is noted to reveal hypercellular marrow with CLL and small 
lymphocytic leukemia.  The findings were shown to be consistent 
with CLL/small lymphocytic leukemia and clinical correlation was 
recommended.  Records from July 2005 now classified his disease 
either as CLL or CLL/WM.  

An August 2005 RO rating decision is noted to have continued the 
100 percent rating for WM, which had been in effect since 
November 30, 1998.  Leukemia continued to be listed among the 
nonservice-connected disorders.  No appeal of this decision was 
initiated by the Veteran.  

Records from August 2005 shortly before the Veteran's death 
revealed that he continued to undergo chemotherapy and multiple 
blood transfusions.  The classification of his disease was shown 
to be WM/CLL in a doctor's orders for chemotherapy dated on 
August 23, 2005.  He was also shown to have thrombocytopenia in a 
blood transfusion record on the same day.  On August 30, 2005, 
his disease was classified as CLL.  

The Veteran died on September [redacted], 2005, with the death certificate 
as described above, listing CLL as a significant contributing 
condition to his death.  

A September 2005 letter from the Veteran's private oncologist 
noted that he first diagnosed him with a chronic leukemia, WL, 
which was an incurable condition and one that was managed for a 
number of years with intermittent crises, primarily a need for 
blood transfusion and susceptibility to infection.  The letter 
went on to state that the blood disorder became more aggressive 
and the Veteran became less able to tolerate infections, and he 
required more frequent blood transfusions.  The final episode 
which resulted in his death was a direct result of his leukemia 
which allowed his blood stream to become infected and his 
impaired immune system was unable to survive it. 

A September 2007 letter from the VA oncologist regarding the 
nature of the hematologic disease leading to the cause of the 
Veteran's death pointed out that the presumptive conditions 
recognized by VA to be due to Agent Orange exposure include the 
following:  Non Hodgkin's Lymphoma (NHL), Hodgkin's Lymphoma, 
Multiple Myeloma and Chronic Lymphocytic Lymphoma.  The 
oncologist noted that these are all B-cell neoplasms (cancers) of 
the blood cells known as lymphocytes.  The oncologist stated that 
the World Health Organization of Neoplastic Diseases of the 
Hematopoietic (blood) and Lymphoid Tissues is the worldwide 
accepted authority on definitions and classes of these diseases 
in the medical specialty of hematology.  The oncologist went on 
to make the following statements about the classification of 
these diseases.  The above classification groups are an 
interrelated family of the B-cell neoplasms.  These include small 
lymphocytic lymphoma and the subsets of this include 
Waldenstrom's Macroglobulenemia (WM).  These were variants of the 
same malignant process and are members of the B-cell neoplasm 
family.  The exact semantic clinical classification depends on 
the most striking features.  All render the patient 
immunosuppressed and liable for serious infections that an 
immunocompetent individual without this disease could resist.  
This doctor first saw the Veteran in January 1991 and his note at 
that time stated that he probably was classified as CLL among the 
B-cell malignancies.  Another doctor's note was noted to classify 
the Veteran with WM.  At the time of his death the Veteran was 
100 percent service connected for NHL.  He died from a 
progressive B-cell hematopoietic/lymphoid tissue malignancy with 
overlapping features making an exact classification difficult 
over the course of the disease.  At the end, the features 
suggested CLL, but in the beginning WM.  All these diseases fit 
into the NHL family for which he was 100 percent service 
connected because of Agent Orange presumed disease.  

The VA oncologist in this letter further expressed his 
disagreement with the RO's decision that service connection for 
CLL was not warranted for the purpose of retroactive benefits 
because there never was a diagnosis of CLL.  The oncologist 
stated that the Veteran suffered from a B-cell malignancy, which 
is difficult to classify but was thought to be CLL by this doctor 
and again at the end of his life, pursuant to bone marrow biopsy.  
They are essentially variants of the same disease family-
specifically B cell neoplasms that include CLL and WM among 
others.  This was the same disease from beginning to end that 
rendered the Veteran susceptible to lethal infections.  If there 
were further questions regarding whether this evaluation was 
correct, the oncologist suggested referral to someone trained in 
hematology to review the information submitted.  

A December 2008 letter from a private hematology oncologist noted 
that he first treated the Veteran in September 1993 and also 
noted that the Veteran had a cancer of the B Lymphocytic family: 
WM, which is such a cancer, as is CLL.  Both conditions are a 
variant of the same underlying cancer and are treated with 
similar types of medications.  The doctor noted that the Veteran 
was first diagnosed with WM, while the physicians who examined 
him at the time of his death again concluded that he suffered 
from CLL.  A diagnosis of WM does not rule out a diagnosis of 
CLL; both are variants of the same malignant process and members 
of the B lymphocyte family of diseases.  They have overlapping 
features that make exact classification difficult.  The exact 
semantic classification depends on the most striking features 
seen at the time of the examination.  Thus in this doctor's 
opinion, the Veteran suffered from CLL from the time of diagnosis 
to death.  

A review of the evidence, as discussed at length above, reflects 
that it is at least as likely as not that the Veteran had a 
diagnosis of CLL which was secondary to Agent Orange exposure and 
eventually led to his death.  The evidence reflects that the 
diagnosed CLL and the WM were one and the same disease, and the 
medical experts have indicated that they are of the same family 
of B-lymphocytes with the same symptoms and course of 
progression.  

The evidence also reflects that the Veteran served in Vietnam 
during the presumptive time period for Agent Orange exposure, 
with such exposure conceded by VA, and that he originally filed a 
claim in February 20, 1991 alleging entitlement to service 
connection for leukemia as secondary to such exposure.  This 
claim remained open and pending at the time of the Veteran's 
death, as his service connected disability continued to be 
adjudicated as a lymphoma rather than leukemia.  Thus the 
criteria for potential accrued retroactive benefits for CLL 
pursuant to Nehmer, supra has been met.  

However, notwithstanding the fact that the basic eligibility to 
the benefits has been met pursuant to the Nehmer requirements in 
this case, the next question that must be addressed is whether at 
the time of the Veteran's death, he was actually entitled to 
periodic monetary benefits, which were yet due and unpaid.  See 
38 CFR 3.1000 (a) (2009).  

In this matter the evidence and procedural history reflects that 
the Veteran was potentially due unpaid benefits for CLL, which he 
had not been rated for by the RO, despite his pending Nehmer 
claim for this.  He had been rated for this condition diagnosed 
as WM under the criteria for lymphoma by the above described 
rating decisions which he did not appeal during his lifetime, 
thereby precluding any revisiting by the Board of the propriety 
of the ratings assigned by the RO for the lymphoma.  See 
Zevalkink, supra, precluding entitlement to a greater benefit 
than he would have received during his lifetime.  However, his 
condition had never been adjudicated under the criteria for 
leukemia by the RO, and given the circumstances of his disease 
ultimately shown to meet the diagnosis for leukemia, he was 
entitled to have it rated under the criteria for leukemia, in 
addition to the criteria for lymphoma, so long as the provisions 
of 38 CFR 4.14 were complied with.  

Thus in this case, while the Veteran would not have been entitled 
to a separate rating for leukemia, he was entitled to have this 
criteria considered to determine whether he was entitled to a 
rating higher than 30 percent from initial entitlement up to the 
time he was granted a total disability rating effective November 
30, 1998.  

In this matter the Board notes that the applicable criteria from 
the time he was initially entitled to service connection for the 
WM/CLL in February 20, 1991 to November 30, 1998 was revised 
effective October 23, 1995.  38 C.F.R 4.117 (1995) (60 Fed. Reg. 
49225-49228 (Sept. 22 1995).  The revisions significantly 
affected the criteria for adjudicating leukemia.

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding that 
where the law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  The 
Court of Appeals for Veterans Claims has stated that when the 
Board addresses in its decision a question that was not addressed 
by the RO, the Board must consider the question of adequate 
notice of the Board's action and an opportunity to submit 
additional evidence and argument.  If not, it must be considered 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a deficiency 
in the statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to be 
taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The General Counsel for VA has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for the 
periods from and after the effective date of the regulatory 
change.  However, the Veteran does get the benefit of having both 
the former and revised regulations considered for the period 
after the change was made.  See VAOPGCPREC 3-2000.  That guidance 
is consistent with longstanding statutory law, to the effect that 
an increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the award 
is made.  See 38 U.S.C.A. § 5110(g).

Under the regulations in effect prior to October 23, 1995, 
evaluation of acute myelogenous leukemia ranges from 30 percent 
to 100 percent based on blood count, treatment requirements, 
remission status and impairment of health and asthenia.  Leukemia 
requiring intensive treatment such as periodic irradiation or 
transfusion is 100 percent disabling.  Otherwise, leukemia is 
rated as pernicious anemia, which is also rated at 100 percent, 
when acute, rapidly progressive, without remission, or with few 
or brief remissions.  Pernicious anemia is 70 percent disabling 
when it is chronic, following acute attacks; severe, with 
characteristic marked departures from normal blood count, with 
severe impairment of health and pronounced asthenia.  When the 
disease is chronic, following acute attacks with characteristic 
definite departures from normal blood count, with impairment of 
health and severe asthenia, a 60 percent evaluation is  in order.  
Incipient pernicious anemia with characteristic achlorhydria and 
changes in blood count warrants a 30 percent rating.  38 C.F.R.  
§ 4.117 Diagnostic Codes 7703, 7700 (1994).

The revised Diagnostic Code 7703 contemplates a 100 percent 
disability evaluation for active leukemia or during a treatment 
phase.  Otherwise, it is to be rated under Diagnostic Code 7700 
for anemia, or Diagnostic Code 7716 for aplastic anemia, 
whichever would provide the greater benefit. 38 C.F.R. § 4.117, 
Diagnostic Codes 7700 - 7716 (in effect as of October 23, 1995).  
See also 38 C.F.R. § 4.117, Diagnostic Code 7703, 7700 - 7716 
(2010).

Most significantly the following note was added to Diagnostic 
Code 7703:

The 100 percent rating shall continue beyond the cessation of any 
surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures. Six months after discontinuance of such 
treatment, the appropriate disability rating shall be determined 
by mandatory VA examination.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If there has been no 
recurrence, rate on residuals. 

Diagnostic Code 7700 provides ratings for hypochromic- microcytic 
and megaloblastic anemia, such as iron deficiency and pernicious 
anemia.  Anemia with hemoglobin 10gm/100 ml or less, 
asymptomatic, is rated noncompensably (0 percent) disabling.  
Anemia with hemoglobin 10gm/100ml or less with findings such as 
weakness, easy fatigability or headaches, is rated 10 percent 
disabling.  Anemia with hemoglobin 8gm/100ml or less, with 
findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath, is rated 30 percent 
disabling.  Anemia with hemoglobin 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months), is rated 70 percent disabling.  
Anemia with hemoglobin 5gm/100ml or less, with findings such as 
high output congestive heart failure or dyspnea at rest, is rated 
100 percent disabling.  A Note to Diagnostic Code 7700 provides 
that complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be rated separately.  38 C.F.R. § 
4.117 (in effect as of October 23, 1995), See also 38 C.F.R. 
§ 4.117 (2010).

Diagnostic Code 7716 provides ratings for aplastic anemia.  
Aplastic anemia requiring continuous medication for control is 
rated 10 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once per year but 
less than once every three months, or; infections recurring at 
least once per year but less than once every three months, is 
rated 30 percent disabling.  Aplastic anemia requiring 
transfusion of platelets or red cells at least once every three 
months, or; infections recurring at least once every three 
months, is rated 60 percent disabling.  Aplastic anemia requiring 
bone marrow transplant, or; requiring transfusion of platelets or 
red cells at least once every six weeks, or; infections recurring 
at least once every six weeks, is rated 100 percent disabling.  
38 C.F.R. § 4.117 (in effect as of October 23, 1995).

A review of the evidence reveals that the Veteran's WM/CLL would 
not have warranted a rating in excess of 30 percent disabling 
under the applicable criteria in effect from initial entitlement 
(the date of his pending claim on February 20, 1991) up to the 
date that the criteria was revised, October 23, 1995.  While the 
Board does acknowledge that the Veteran did receive multiple 
treatments of chemotherapy (C&P) during the time period that his 
claim was pending as described above, the criteria does not 
include chemotherapy as criteria for a rating above 30 percent, 
even including the criteria for 100 percent.  Specifically the 
criteria for a 100 percent rating required the treatment be 
"intensive treatment such as periodic radiation or 
transfusion."  Chemotherapy is markedly absent from this 
definition.  The records are absent for any treatment for 
radiation or transfusion, thus a 100 percent rating is not met 
for leukemia during this time period.  It must now be evaluated 
under the criteria for pernicious anemia.  

Under this criteria, the evidence from initial entitlement does 
not show the WM/CLL disorder to be more than 30 percent disabling 
from initial entitlement up to the October 23, 1995 effective 
date of the revised criteria.  While the evidence during this 
time period did consistently show abnormalities in the blood 
count, there was not shown to be an impairment of health or 
severe asthenia.  To the contrary, the Veteran's WM/CLL condition 
was shown to be generally stable, with no complaints of weakness, 
fever or other systemic problems reported.  His most significant 
physical manifestations during recurrences were shown to be 
headaches and a dry cough, but otherwise he was in stable health.  
Such findings are not shown to more closely resemble the criteria 
for a 60 percent rating under the pre-October 1995 criteria for 
leukemia as discussed above.

Again, it is noted that the more favorable criteria in effect as 
of October 23, 1995 is precluded from application during this 
time period that the claim was pending prior to this effective 
date.  See VAOPGCPREC 3-2000; See also 38 U.S.C.A. § 5110(g).  
Thus the revisions to Diagnostic Code 7703 cannot be considered 
prior to October 23, 2005.  

With regard to rating the WM/CLL as of the October 23, 1995 
effective date of the revised criteria, the Board notes that the 
condition was in remission with no chemotherapy treatment shown 
from this date and up to March 10, 1998.  Thus the criteria for a 
100 percent rating for active disease is not for application 
under the revised criteria, during this time period.  The 
evidence also fails to show symptoms warranting more than a 30 
percent evaluation under either the criteria for aplastic anemia 
(Diagnostic Code 7716) or anemia (Diagnostic Code 7700) pursuant 
to this revised criteria.  He was not shown to require any 
transfusions and was in good general health with no evidence of 
infections, thus not meeting the criteria for a 60 percent under 
Diagnostic Code 7716.  Nor was he shown to have HgB of 7 gm/100 
ml or less with manifestations of dyspnea on mild exertion, 
cardiomegaly, tachycardia or syncope.  The records from this time 
period are completely negative for cardiovascular problems, 
dyspnea on exertion or syncopal episodes.  Thus from the time of 
October 23, 1995 to March 10, 1998, his symptoms were not shown 
to be in excess of symptoms warranting the 30 percent rating in 
effect with consideration of the revised criteria for leukemia.  
Likewise, and for the same reasons as shown earlier, the 
condition was not shown to result in an impairment of health or 
severe asthenia, which would warrant a 60 percent rating under 
the pre October 1995 criteria.

The Board does find that as of March 10, 1998, the Veteran's 
symptoms did meet the criteria for a 100 percent rating for 
leukemia under the criteria in effect October 23, 1995.  This is 
due to his WM/CLL once again flaring up and requiring the 
chemotherapy of C & P with multiple cycles of this chemotherapy 
shown through August 1998 until it was stopped due to lung 
problems and was subsequently changed to a different chemotherapy 
mode in November 1998.

Thus the evidence reflects that as of March 10, 1998, the Veteran 
was entitled to monetary benefits that were due and unpaid at the 
time of his death, as he was entitled to a 100 percent rating for 
his illness under the criteria for leukemia.

Accordingly entitlement to accrued benefits is warranted.  


ORDER

The March 2010 Board decision addressing the issue of entitlement 
to accrued benefits, based on service connection for CLL is 
vacated.  

Entitlement to an increased disability rating to 100 percent for 
service-connected CLL on an accrued basis is granted as of March 
10, 1998, subject to controlling regulations applicable to the 
payment of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


